Citation Nr: 1750037	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from November 1993 to May 1995, and from January 2003 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, remand is warranted for a new medical etiology opinion from a new VA examiner for the claim of entitlement to service connection for a right knee disability, as the October 2015 VA etiology opinion of record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds the October 2015 VA examiner's conclusion - "the Veteran's claimed condition of right knee is less likely as not incurred in or caused by treatment or incident during service" -  inadequate, because first, the opinion is improperly based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The examiner diagnosed the Veteran with patellofemoral pain syndrome.  In explanation of his finding that the Veteran's right knee disability is "less likely as not incurred in or caused by treatment or incident during service," the examiner, in pertinent part, stated:  "There is no documented injury or surgery that would predispose to this [current disability]."  October 2015 VA Compensation and Pension Examination Note.  However, a review of his service treatment records show documentation that the Veteran was treated for tendonitis patellar in May 2005 and December 2005.  As such, the opinion's premise that there is no documentation in the service treatment records showing anything related to a knee disability is inaccurate.   See Reonal, 5 Vet. App. at 461.  

Moreover, in his application for compensation benefits, the Veteran reported: "Due to the military requirement that I maintain proper physical condition during my military career[,] I served from 1974 to 2006 and this requirement directly le[d] to my knee tendonitis."  February 2010 VA Form 21-526, Veteran's Application for Compensation and Pension.   However, the examiner improperly also failed to consider the Veteran's contention in rendering the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

Finally, the October 2015 VA examiner's conclusion - the Veteran's right knee "is less likely as not incurred in or caused by treatment or incident during service" because there is "no documented injury or surgery that would predispose to this [current disability]" - is itself problematic.  Contrary to the examiner's conclusion, the in-service incurrence requirement for establishing entitlement to service connection does not have to be satisfied with just an injury, treatment, or surgery, but may also be an event.  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability).  It is unclear from the way the examiner phrased his conclusion and rationale whether the examiner applied the proper standard of review.    

Based on the foregoing, a new etiology opinion addressing the foregoing concerns must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the existence, nature, and etiology of any diagnosed knee disability.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current knee disability BEGAN IN (i.e., a temporal issue as opposed to a causal issue) during the Veteran's active service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current knee disability is otherwise related to the Veteran's active service, yes or no?  

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.  

The examiner is specifically instructed to review and consider the Veteran's contention in his application for compensation benefits, which is: "Due to the military requirement that I maintain proper physical condition during my military career[,] I served from 1974 to 2006 and this requirement directly le[d] to my knee tendonitis."  February 2010 Application.   

The examiner is also specifically instructed to review and consider the Veteran's service records, including a May 2005, and December 20, 2005 service treatment record documenting that the Veteran was treated for tendonitis patellar on December 20, 2005, which was during the Veteran's active duty service.  

The Board notes that, generally, an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones, 23 Vet. App. at 389.  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

